internal_revenue_service number release date index numbers --------------------------------- ------------------------------- --------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-118651-18 date date legend x ---------------------------------- ------------------------------------------------------------ y --------------------------------- ------------------------------------------------------------ state -------------- date -------------------- date ------------------- date -------------------- date -------------------- date -------------------- operating_agreement ------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --- ---------------------------------------------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x successor to y by x's authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted y was organized as a limited_liability_company under the laws of state on date subsequently y made an election to be treated as association and an election to be treated as an s_corporation effective date y’s shareholders signed an operating_agreement operating_agreement on date section of y’s operating_agreement provided that upon dissolution of the company the proceeds from the liquidation of the company’s assets shall be distributed to the members in accordance with their respective positive capital_account balances and the balance if any to the members in accordance with their respective percentage interests on date y undertook a reorganization under sec_368 in which y transferred all shares of ownership interests into x a corporation created on date under the laws of state x then filed a form_8869 qualified_subchapter_s_subsidiary election to treat y as a qualified_subchapter_s_subsidiary effective date subsequently x became the successor to y for federal_income_tax purposes consistent with revrul_2008_18 2008_1_cb_674 x has been treated as the successor s_corporation to y for federal_income_tax purposes and therefore did not make a new s_corporation_election after the reorganization y filed a form_8832 entity classification election to be disregarded as a separate_entity for federal_income_tax purposes effective date y’s operating_agreement was effectively replaced by x’s corporate charter which x represents provides for a single class of stock while reviewing the reorganization during year outside counsel became concerned that operating_agreement implemented by y on date allowing for disproportionate distributions to shareholders created a second class of stock plr-118651-18 y and its successor x represent that the termination of the s_corporation_election was inadvertent and not the result of tax_avoidance or retroactive tax planning y and its successor x further represent that no federal tax_return of any person has been filed inconsistent with a valid s_corporation_election having been made for y and its successor x effective date y and its successor x also represent that all distributions and allocations of income to its shareholders have been made pro_rata in accordance with their interests in both y and its successor x y its successor x and its shareholders have agreed to make any adjustments required by the service consistent with the treatment of y and its successor x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 further provides that the termination shall be effective on and after the date of cessation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness plr-118651-18 or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 of the income_tax regulations provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively governing provisions sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination was inadvertent plr-118651-18 conclusion based solely on the facts submitted and representations made we conclude that y's s_corporation_election terminated on date for having more than one class of stock due to the provisions in the operating_agreement we also conclude that the circumstances resulting in the termination of y's s_corporation_election were inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 y and its successor x will be treated as an s_corporation effective date and thereafter provided that y and its successor x's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code in particular we express or imply no opinion regarding the taxpayer's eligibility to be an s_corporation in addition we express or imply no opinion on whether the conversions on date qualified as f reorganizations within the meaning of sec_368 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-118651-18 pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely by david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
